 W-I CANIt FIN SFRVI('E INC.W-l Canteen Serice, Inc., and Retail Clerks UnionLocal 1354, affiliated with the Retail Clerks Interna-tional Association, AFI,-CIO. ('ase 38 CA 2866September 28, 1978DECISION AND) ORDERBY CHAIRMAN FANNING; AND MF:IMBE RS JI NKINSAND MIRPIHYOn April 6, 1977, Administrative lIaw Judge Wal-ter H. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs. TheRespondent also filed a statement in opposition to theGeneral Counsel's exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative l.aw Judge and toadopt his recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge as modified be-low and hereby orders that the Respondent, W-lCanteen Service. Inc., Rockford, Illinois, its officers.agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph 2(a):"(a) Offer to Andrew J. Rotolo, Alan Harring,June Mullins, Buddy D. Mullins, Lohn Webster.James M. Mitchell, John Eells. William Ambrosia,i We do not adopt the Administrative l.as Judge's finding that The HearosCorpaortiln. r, Ve 4enrican Division. 161 NLRB 1405 (1966), has been ovser-ruled suh ilenrio We find instead that Hearrt has been distinguished In thecases cited by the Administrative Ltaw Judge: Johtn Kellogg Coinipan. , 189NL.RB 948 1l971). Garu-Hobart latler (Corporation. 210 NLRB 742 (1974)1:and Keller-(resceni Compautr, u Dtision o! Mosller. 217 NI.RB 685 (1975)'he Board reiterated and applied the holding in Hearst that a waiver ot thestatutory right to engage In smpath\ strikes can ionli be accomplished bsclear and unmistakable language In Hearstl, as in the other three cases. theBoard looked to collateral evidence of intent of the parties to interpret themeaning of ambiguous no-strike clause language It is on this polint thatHeiarvt was distinguished Irnom the other cases. tir In the b.argaining histor?and admissions b5the parties the Botrd found a clear expression tf a walverThe collateral evidence in Kellogrg. (,Gan -lohart. and Skeller ( reireei did notsupport a fiding ot an expression olf a .atierFlorence Janke, Paul Zuroske. Joseph Shepard, andOrville Gallagher Ii full and imminediate reinstatementto their former positions or, in the event that theirformer positions no longer exist. to substantiallyequivalent positions, without prejudice to their se-niorit3 .discharging it necessary other employees whohave been hired to take their places, and make themwhole for any loss otf pay or other benefits suffered bythem by reason of the discrimination which has beenpracticed against them, as set forth in F. If'. 1'ool-worth Compan/t! 90 NLRB 289 (1950). and with inter-est computed in the manner prescribed in FloridaSteel ('orporation 231 NLRB 651 (1977). (See, gener-.ally, Isiv Plumlbing & Healting (o., 138 NIRB 716(1962).)"2. Substitute the attached notice tfor that of theAdministrative Law Judge.A PPEN I)IXNo1i' i- 'lo ES1PI.()YtFSPosII) 1BY ORDIR ()F tiltN;AIIoNAi IAB()R R AII()NS BOARI)An Agency of the United States GiovernmentWV vIl iii "()I interrogate employ ees concern-ing their union activities and sympathies.W't \ 111, No)I discourage membership in or ac-tivities on behalf' of Retail Clerks linion l.ocal1354, affiliated with the Retail Clerks Interna-tional Association. AFL CIO. by dischargingemployees or discriminating against them intheir hire or tenure of employment. All of ourbakery and service employees at Rockfiord, Illi-nois, have a right to engage in a sympathy strikein support of a strike of employees employ ed atour Madison, Wisconsin, plant.Wu- wvit. NOi in any other manner interferewith. restrain, or coerce employees in the exer-cise of the rights guaranteed to them by Section 7of the National Labor Relations Act.WE \Wi .1 offer to Andrew J. Rotolo. AlanHarring. June Mullins, Buddy D. Mullins, LohnWebster, James M. Mitchell, John Eells, WilliamAmbrosia, Florence Janke, Paul Zuroske, JosephShepard. and Orville Gallagher II full and imme-diate reinstatement to their former positions or,in the event that their former positions no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rightswhich they have previously enjoyed, and wi.-niiil. make them whole for any loss of pay orother benefits suffered by them by reason of thediscrimination practiced against them.W-l ('ANIFtiIN SItRVI(t. I (.238 NIRB No. 87609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONFINDING;S OE FA( ISIATFMENFr OF FIEt CASEWAL TER H. MAI ONEY. JR., Administrative Law Judge:This case came on for hearing before me at Rockford, Illi-nois, upon an unfair labor practice complaint, issued by theOfficer-in-Charge, Subregion 38 of the National Labor Re-lations Board.' and amended at the hearing, which allegesthat the Respondent. W-I Canteen Service, Inc..2discrimi-natorily discharged 12 employees in violation of Section8(a)( 1 ) and (3) of the Act. Specifically. the amended com-plaint alleges that the Respondent discharged 12 employ-ees' because they refused to cross a picket line which wasestablished at the Respondent's Rockford premises on May10, 1976, by a union representing certain of the Respon-dent's employees at its Madison. Wisconsin, plant. Theamended complaint alleges that such discharges were aninterference with protected concerted activities and a dis-crimination aimed at interfering with the union activities ofthe discharged employees, who were engaged in a sympathystrike. The Respondent contends that all of the employees(two of whom it later rehired as new hires) were dischargedbecause they violated no-strike clauses contained in twocollective-bargaining agreements covering the Rockfordplant. Upon these contentions. the issues herein werejoined.4The Unfair Labor Practices AllegedRespondent operates places of business in Rockford, Illi-nois, and Madison. Wisconsin, and two satellite facilities atFreeport. Illinois. and Beloit. Wisconsin. It employs route-men who stock and service vending machines which arelocated in industrial plants and offices in and around thosecities. At its Rockford plant, the one involved in this pro-, The principal docket entries in this case are as follows:Charge filed by Retail Clerks Union I.ocal 1354. affiliated with the RetailClerks International Association. AFt CIO, on August 13. 1976. complainlissued by Officer-in-Charge, Subregion 38, on September 27, 1976. respon-dent's answer filed on October 6, 1976: hearing held in Rockford. Illinois. onJanuary 25 and 26, 1977; briels filed by the General Counsel, the ChargingParty, and the Respondent with me on or before March 14. 19772 The Respondent admits, and I find, that it is a Wisconsin corporationwhich maintains places of business in Madison. Wisconsin. and Rockflord,Illinois, where it is engaged in the servicing and supplying of vending ma-chines. During the past 12 months, it sold and shipped from its Rockford,Illinois. facility directly to points and places located outside the State ofIllinois goods and services valued in excess of $50,000. Accordingly, Respon-dent is an employer engaged in commerce within the meaning of Sec, 2(2).(6). and (7) of the Act. Retail C'lerks Union Local 1354. affiliated with theRetail Clerks International Association. AFL CIO (and herein someitiescalled Union), is a labor organization within the meaning ofi Sec. 2(5) otf theAct.3 The original complaint alleged the unlawful discharge of a 13th em-ployee. Lisa Erickson. an office clerical employee at the Rockfcbrd plant.Miss Erickson observed the picket line during the first 2 days oft its existencebut returned to work thereafter without loss of' pay or status {other than thetime missed during her voluntary absence) Accordingly, the General ('Coun-sel moved, at the conclusion of his case in chief. to dismiss the amendedcomplaint as to Miss E rickson. The Chanrging Parts lodged no objection. soher name was deleted from the Amended (Complaiil.4 lrrors in the transcript hive been noted and corrected.ceeding, Respondent also operates a small baker)y whichproduces the baked goods used in its vending machines atall locations.Since 1966, the 25 30 employees who are employed inservicing machines at Rockford have been covered by aseries of collective-bargaining agreements between theUnion and the Respondent. Since 1968. the six bakery em-ployrees at Rockford have been covered by separate agree-ments with the Union. In 1976, the four office clerical em-ployees at Rockford, including cashiers, became covered bya third agreement with the same Union. In 1976. the serviceemployees at the Madison plant voted to select Teamsterslocal 695 as their bargaining representative. On May 4,1976. the Madison employees went on strike in a vet unsuc-cessful effort to obtain their first contract with the Respon-dent. The dispute in this case arose because on May 10 theTeamsters extended their picket line from the Madisonplant to the Rockford plant.The service employees at Rockford are covered by 3-yearagreement, effective March 3, 1975. which contains, interlial, the following clause:Article XVIII Strikes and LockoutsThe Company and the LUnion agree that there willbe no strike or lockout during the life of this Agree-ment so long as the Company and the Union abide bythe terms of this Agreement or submit to arbitrationany differences which may arise which are not coveredby this Agreement.Article XIX sets forth a detailed procedure for adjustinggrievances. TIhis procedure culminates in arbitration whenthe matter cannot be settled between the parties. ArticleXIX of the same Agreement contains the phrase that "theparties are mindful of and have no wish to detract from anyemployee right guaranteed by law." The bakery employeesat Rockford are covered by a 3-year agreement, effectiveNovember 14, 1974, which contains language identical tothe above-quoted provision of article XVIII in the serviceagreement relating to strikes and lockouts. The bakeryagreement then sets fbrth detailed grievance and arbitrationmachinery which covers "any difference, dispute or com-plaints [which] arise over the interpretation or applicationof this Agreement...." The office clerical agreement alsocontains a no-strike, no-lockout clause and a grievance andarbitration provision. The office clerical agreement differsfrom the service and bakery agreements in several respects,one of which is that it does not contain a union-securityclause.On Thursday evening. May 6. the Union held a meetingof the Respondent's Rockford employees at the Quality InnMotel. At this meeting, officials of Teamsters' Local 695from Madison attended and outlined to Rockford employ-ees the difficulties they were having at Madison in negotiat-ing a contract with the Respondent. They asked the Rock-ford employees to honor a picket line if one should beestablished in front of the Rockfbrd facility. A secret-ballotvote was taken, in which Rockford employees voted 14 to14 on a request to honor a 'Teamsters picket line. MerleHleitz, president of the Union, then stated that it would beup to each employee to determine for himself whether he610 W-I CANTEEN SERVICE, INC.would or would not honor any line erected by the Team-sters. Employee William Ambrosia asked Heitz privatelywhat would happen if the Company brought stocked vehi-cles across the picket line to employees and they refused towork. Heitz replied that employees would take their jobs intheir hands if' they did not go to work under such circum-stances.During the folloswing weekend. Teamsters representativesgave Heitz and the Union's service unit steward, Webster,advance notice that a picket line would be established onMonday morning. About 5 a.m. on May 10, the Teamstersbegan to picket the Rockford office and bakery, which arelocated in an industrial park at 5025 26th Avenue. The linewas maintained until July 6. Three Rockford service em-ployees normally report for work at the Chrysler plant lo-cated some 12 miles east of Rockford in the town of Belve-dere. No line was established at Chrysler or at the locationof any other customer of the Respondent.A total of 13 Rockford employees came to the Rockfordplant on May 10. saw the Teamsters line, and refused to goto work.' These included Miss Erickson, a member of theoffice clerical unit, discriminatee Florence Janke. a memberof the bakery unit, and the 11 other discriminatees namedin the amended complaint, all of whom worked in the ser-vice unit. Respondent made an effort to reach service em-ployees by telephone at their homes during the early morn-ing hours and, with a few exceptions, was unsuccessful.With respect to some servicemen whom it did contact, Re-spondent's management offered to have their trucks loadedat the plant, driven across the Teamsters picket line bymanagement employees, and taken to a designated rendez-vous point so that unionized Rockford servicemen couldcomplete their duties and still not cross the picket line. Asto any of the discriminatees named in the amended com-plaint, this offer was not accepted. Contrary to the instruc-tions given by some foremen. Foreman Ray Dunning toldserviceman James Mitchell by phone that if' he did notshow up and cross the picket line he would be terminated.Route supervisor James N. (Mike) Gryder was able toreach serviceman ,Alan Harring early on the morning ofMay 10. He informed Harring that pickets were at theplant, and said he would deliver a loaded service truck toHarring in 1 hour at National l.ock, one of the accountswhich Harring serviced. Hlarring said he would not cross apicket line. Gryder told him to meet the truck at the ap-pointed place at 6 a.m. or look for another job.Some of the striking Rockford employees gathered in theparking lot of Lum's. a fast-food restaurant, and went fromthere to the Hollywood House, another restaurant. wherethey had coffee with Amadeo Georgi, a union representa-tive who had been present at the picket line. It was sug-gested that they apply for food stamps and that they go tothe Employment Security Office to apply for unemploy-ment compensation. They did so and gathered again late inthe morning at Perkins Pancake House. where they dis-cussed arrangements for maintaining their observance ofI Two striking Rockford emplosees. discriminatees Mitchell and Webster.normall5reported for work at the Chrysler plant The) had advance noticeof the picket line and did not report at Chrssler hut came into Rockford tohe with other striking emploseesthe Teamsters picket line., It was agreed that Lohn Web-ster, the steward, would check the plant each morning andnotify the Rockford employees if there was any change inthe status of the picket line. One employee asked Heitzwhat they should do if they were contacted by Respon-dent's management and told to report to work. He sug-gested that management could not contact them if theysta'ed away from the telephone.'On May 12, Miss Erickson returned to work. She did soafter Heitz checked with the Union's attorney' and informedher that the provisions of the office clerical agreement madeher continued position as a striker quite tenuous. Upon herreturn, she spoke with Charles Swanson, Jr., the presidentof the Company, and inquired of him whether she would beregarded as a reinstated employee or whether she had tocome back as a new hire. Swanson said that she would betreated as an old employee. Swanson expressed surprise toMiss Erickson that she would have refused to cross theTeamsters line because he did not think that she was aunion member. Swanson asked her if she had ever signed acard, noting that the Company had never checked off anydues from her paycheck. She replied that she thought thatshe was a member. She also added that she had neversigned a card and had not paid any dues because Heitz hadtold her that the Union would "take care of her dues."8Swanson observed to Miss Erickson that he could not bringher work across the picket line to her as the Respondenthad offered to do in the case of the servicemen. She is acashier. and it was wholly impractical to roll a money ma-chine across the street to her.William Ambrosia, a maintenance man with 8 years ofservice, observed the picket line on the first 2 days and alsocame to work on May 12. On the first day of the picketing.Route Supervisor Gryder contacted Ambrosia via a two-way radio' and told him to go home because a picket linehad been established in front of the plant. tHe told Ambro-sia to await a telephone call. Ambrosia did not wait for atelephone call during the day. About 4:30 p.m. he spokeagain with Gryder. Gryder had been under the erroneousimpression that Ambrosia had been servicing machines thatday. Ambrosia told Gryder that he was not going to cross apicket line at that time because he was not sure whether ornot it was a "legal" picket line. Gryder replied that theCompany had applications for his job and that there werepeople who wanted his job and then hung up. On Tuesday,Ambrosia spoke with Swanson by phone. Swanson told himthat he was fired. On Wednesday. Ambrosia came back tothe plant and said that he wanted to go to work. He wasrestored to duty but was told that he had to come back as anew employee. so he filled out an application blank beforestarting work.On May 10. John Eells. Respondent's other maintenanceman who was on strike, was called by Swanson and wasI Not all of the strikers attended each of these meetings. Mrs. Janke. wholived a long was from the plant, did not attend the meeting at the PancakeHouseFHeitz denies making this statement. hut I discredit his denialWhen Heitz negotiated the office clerical agreement with the Respon-dent, Miss Erickson and the other members of the unit were present andtook part in the negotiations.A mhbrosiLa. whose job involsved the repair rather than the stocking ofsending machines. was priovided with a comp.any car.611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold to meet Swanson at a rendezvous point to pick up atruck and go to work. Eells called Swanson back and toldhim that he would not cross a picket line, so Swanson toldhim that he was fired and instructed him to return his com-pany car and vending machine keys to the office. On May14, Swanson phoned Eells and told him that he could reportto work if he wanted. He said nothing as to whether Eellswould be returning as a new employee or as a reinstatedemployee. On May 17, Eells reported to work but was re-quired to fill out an application blank before reporting forduty. He was told at that time that he could only return asa new employee. While Eells and Ambrosia were restoredto duty at the same hourly rate they were earning before thestrike, they lost certain benefits as new employees, namelyseniority, vacation time, and a floating holiday.On May 17, Respondent wrote a letter to the Union in-forming it that the 13 employees named in the amendedcomplaint had been discharged for failing to report to work.The letter was sent pursuant to a contract requirement thatthe Union be informed of any discharges made by the Re-spondent. The list used to compose the letter was takenfrom the list of those who had applied during the previousweek for unemployment compensation. The list erroneouslycontained the name of Lisa Erickson. It also contained thenames of Eells and Ambrosia. When Miss Erickson's namewas later noted on the list, she was informed that the inclu-sion of her name was a mistake.On June 11, Heitz wrote to the Respondent to protest thedischarge of all 13 employees named in the Respondent'sMay 17 letter. He requested a meeting to discuss this griev-ance. Gryder replied by letter of June 15 that the employeesin question had been discharged for violating no-strike pro-visions of the contracts and that the grievance was untimelyfiled. On June 14, the Union's attorney, Steven B. Salk,wrote to Swanson to protest the discharge of the 10 employ-ees who had still not returned to duty, claiming that theywere discharged without just cause. He demanded arbitra-tion. The record contains a voluminous exchange of corre-spondence between the Union and the Respondent inwhich the Respondent repeatedly claimed the invalidity ofthe grievance, the fact that it had not been filed within 10days of the discharges as required by the Agreements, andthat the arbitrator had been selected contrary to the provi-sions of the Agreements. Other objections were also notedfrom time to time. The arbitrator selected by the AmericanArbitration Association to hear the grievance disqualifiedhimself from the case before any hearing had taken place.and no arbitration has in fact occurred.The Teamsters removed their picket line on July 6. Earlyin the morning of July 7, the 10 Rockford employees whohad remained on strike appeared at the Respondent's officein the Company of Union Agent Georgi. They told HowardTessmer, who was then at the plant, that they were ready tocome back to work. Tessmer told them to wait a few min-utes and speak to Mike Gryder, who had not yet arrived.When Gryder came in, he told the 10 employees that theywere no longer employed by W-I Canteen, so they left thepremises.On May 26, the striking Rockford employees wrote toHeitz and demanded that the Union bring charges against14 named employees who were crossing an authorizedpicket line. The Union did bring charges against these indi-viduals, but the record is unclear as to the outcome of suchproceedings.Analysis and Conclusions1. Interrogation concerning union affiliationsCredited evidence in the record, which is recited above,indicates that, upon her return to work, Miss Erickson wasclosely questioned by the Respondent's President Swansonas to her union membership and activities. The context inwhich this questioning occurred was clearly coercive. Ac-cordingly, by engaging in such unlawful interrogation, theRespondent herein violated Section 8(a)(1) of the Act.2. Deferral to arbitrationThe Respondent seeks to have this amended complaintdismissed in accordance with a policy of the Board whichwas announced in Collyer Insulated Wire, A Gulf and West-ern Systems Co.. 192 NLRB 837 (1971). While insisting inthis record that it would interpose any procedural defenses,including untimeliness, to any attempt to arbitrate the dis-charges involved in this case, the Respondent still main-tained that it would agree to arbitration. Respondent con-ceded that such arbitration would never reach the merits ofthe discharges as long as it persisted in asserting its proce-dural defenses. The Board has recently announced a changein its deferral policy and will now refuse to defer any dis-criminatory discharges to contractual grievance machinery.General American Transportation Corporation, 228 NLRB808 (1977). In light of this change of policy, the Respon-dent's defense in this respect must be overruled withoutfurther inquiry into the bona fides of its willingness to arbi-trate.3. The application of the no-strike provisions of thebakery and service agreements to sympathy strikesAll parties agree that the nub of this case is whether theno-strike provisions found in the bakery and service agree-ments forbid sympathy strikes. All parties are aware of aline of cases going back to Redwing Carriers, Inc.. 137NLRB 1545 (1962), affd. 325 F.2d 1011 (C.A.D.C., 1963),cert. denied 377 U.S. 905 (1964), in which the Board heldthat engaging in a sympathy strike with members of an-other union is protected concerted activity within the mean-ing of Section 7 of the Act, although the exercise of suchright must be balanced against a correlative right of anemployer to discharge such strikes in order to operate hisbusiness in an efficient manner. The parties also recognizethat such rights may be waived by employees by clear andunambiguous provisions in an outstanding collective bar-gaining agreement. Where such a waiver has been made,strikers are unprotected by the Act and are liable to dis-charge or other discipline.')N.L.R.B v. The Sandy Manufacturing (Conmpanv, 306 U.S. 332 (1939);N. L. R B. v. Magnavox Companm of Tennessee, 415 U.S. 322 (1974); N L R.Bv Rockawqva News' Supply (Compans,, Inc.. 345 U.S. 71 (1953): Russell PackingComnpany, 133 NL RB 194 (1961). A lion Bo Board (Company Container Divi-sion, 155 NLRB 1025 (1965). Stop & Shop. Inc., 161 NL.RB 75 (1966): (hesr,bFods, Division ?/ Fairmont FoIds (ompan.v, 215 NI RB 388 (1974).612 W-I CANTEEN SERVICE. INC.As noted above, both pertinent contracts contain provi-sions that there will be no strike or lockout during the life ofthe agreements so long as the Company and the Unionabide by the terms of the agreements. As no one has sug-gested that the Respondent had in any way violated theagreement as of the time the Teamsters posted their picketline on May 10. it would appear at first reading from literallanguage of these contracts that the no-strike provisionstherein were applicable and that the Rockford strikers whomade common cause with the Madison employees on May10 and thereafter were in violation thereof. However, inthree recent decisions,' the Board has held that similar (oreven more explicit) no-strike language is not as clear as itmight seem to be and that implied in any such undertakingsis an unspoken but real limitation, namely, that the duty torefrain from striking is no broader than the terms of thegrievance and arbitration machinery which is also con-tained in the contract. This view finds support in variouscourt decisions. Island Creek Coal Compan' v. L'nited MineWorkers of America, District 2, United Mfine W4 orkers ofAmerica, 507 F.2d 650 (C.A. 3. 1975): Gateway Col/ (om-panr v. United Mine Workers of America, 414 U.S. 368(1974); Parade Publications, Inc. v. Philadelphia MailersUnion No. 14, 459 F.2d 369 (C.A. 3. 1972). C(ertainly. theduty not to engage in a sympathy strike cannot be inferredmerely from the existence of a mandatory arbitration clausein a collective-bargaining agreement. Buflfalo Forge (Coml-pain v. United Steelworkers of A4nerica, 428 U.S. 397 (1976).This doctrine that no-strike clauses will normally beconstrued in tandem with grievance and arbitration provi-sions fbund in the same contract --has a particularly signif-icant bearing on the right of employees to engage in sympa-thy strikes with other unions who have a dispute with thesame employer or the right to support strikes by unionswho are striking some other employer. A problem arisesconcerning sympathy strikes, because grievance and arbi-tration machinery in any contract is normally designed tocover only disputes arising out of an interpretation or appli-cation of the sympathy strikers' own contract or to coverother noncontract disputes arising between the sympathystrikers and their own employer. Such is the case herein.Accordingly, grievance and arbitration clauses can hardlybe utilized to resolve disputes between persons who arestrangers to the sympathy strikers' contract. Accordingly,sympathy strikers are normally excluded from the ambit ofno-strike clauses, because such clauses are limited to theirapplication to the scope of contract grievance machinery.The provisions of the contracts here in issue. when read inthe light of the Board's mandate in Gary-Hobart and Keller-Crescent. fall into this category and exclude from their no-strike provisions the sympathy strike engaged in by Rock-ford employees in support of Madison employees. becausethe underlying dispute giving rise to the sympathy strikewas a dispute between the Teamsters and the Respondentover wages. hours, and terms and conditions of employ-ment. As such, it cannot he resolved by resort to the griev-ance and arbitration machinery of the Rockfbrd contract.n(Garv-ttohart Water Corporaion, 210 Nl.RB 742 (1974). enid. 511 F 2d284 (( .A. 7. 1975). cert denied 423 UIS. 925: Keller-Cre ent Compamn. aDivmshn olfMorihr. 217 Nl.RB 685 1197). reversed 538 F.2d 1291 ( A 71976): Subhrhan 7rairnst Crp. 218 Nl RB 1228 resersed '36 t: 2d1 I018(('. 3. 19761In arriving at this conclusion, various contentions, whichwere advanced by the Respondent in order to avoid thisresult. must be addressed.Respondent's evidence indicates that in the 1966 contractnegotiations covering service employees the Union pro-posed the following contract language:Neither shall it be a violation of this Agreement norshall any Employees be discriminated against for re-fusing to work for the Employer when there is a picketline on the Employer's premises, recognized by boththe Local Union and the Retail Clerks InternationalAssociation.This provision was not included in the 1966 service contractnor in any renewal thereof. Noting the absence of this re-quested provision in any contract, Respondent then pointsto the decision of the Board in The Hearst Corporation,News American Division, 161 NLRB 1405 (1966). and ar-gues that if the Board follows in this case the same rule andrationale that it followed in Hearst it should find a waiverby service employees of the right to observe picket lines infront of the Respondent's premises. In Hearst, the Boardfoiund that a sympathy lockout by one employer in a two-employer unit was legal but that a sympathy strike whicharose in the same unit was a breach of contract. In conclud-ing that outstanding collective-bargaining agreements pre-cluded such sympathy strikes, the Board and its Trial Ex-aminer conceded that the literal language of the contractstherein did not contain clear and unambiguous waivers ofthe right to strike in support of other employees who wereon strike. -lowever, it looked to factors extraneous to thelanguage of the versions contracts to conclude that suchlanguage imported clear and unambiguous waivers. TheBoard found that one of the unions involved in that disputehad, as here, proposed in a previous bargaining session lan-guage explicitly authorizing sympathy strikes. However.such language was never agreed upon. From the rejectionof this proposal, the Board concluded that the parties hadin fact come to the opposite agreement, namely. that nostrikes, including sympathy strikes, could be engaged induring the contract term. In Hearst, the Board also foundfrom contemporaneous statements by union officials, all ofwhich were much stronger than ambiguous statements byunion officials in the record of this case, the existence ofagreements to the effect that sympathy strikes constitutedbreaches of such agreements and thus arrived at the findingthat the parties therein had clearly and unambiguouslywaived the right to engage in sympathy strikes.On at least two occasions, the Board has taken greatpains to distinguish Hearst from later decisions relating toclear and unambiguous waivers of the right to engage insympathy strikes. These later decisions came to oppositeresults from that found in Hearst.'2The net effect of thelater decisions is that the teaching of Hearst has been effec-tively overruled sub silenrio. If Hearst were still the control-ling precedent, this case might very well have a differentresult. However, because Gar -Hobart and Keller-Crescentare now the applicable Board law, it must be held that the12 See John Kellohg ( ompan. 189 N I.RB 948 (1971): Kelher-r( r.scnt ( iIparsn, suprr at 691613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure of the Union in the 1966 service unit negotiations toobtain outright contract approval of the right of serviceemployees to refrain from crossing stranger picket lineswhich might be established at the Rockford premises of theRespondent does not amount to an agreement that suchright is waived by contract. To the Respondent's argumentthat such a conclusion must be reached from the premisesstated, the Board said in Keller-(Crescent.In any event we are satisfied that the bargaining his-tory here fails to establish that the Union has waivedthe statutory right of its members to honor anotherunion's picket line, or has acquiesced in any limits onsaid right. In our opinion, the bargaining history heremerely shows that the Union attempted unsuccessfully'to include in its contract a statement of its members'statutory right to honor another union's picket line.Such an unsuccessful attempt, however, is not evidencethat the Union waived said right. [217 NLRB at 689.]I note that in the service contract herein a provision existsin the arbitration clause which states that "the parties aremindful of and have no wish to detract from any employeeright guaranteed by law." Such language strengthens theposition of the 11 service unit employees in arguing thatthey did not waive any statutory rights by agreeing to arbi-tration, although admittedly it does not help Mrs. Janke,who is covered by an agreement respecting bakery employ-ees wherein such language is not found.At the hearing herein, a considerable amount of attentionwas devoted to the meaning and effect of certain linguisticchanges which were made in the service contract at the1969 agreement relating to the right of employees to refrainfrom crossing picket lines established during the term of thecontract, and whether such right constituted an exceptionto a blanket no-strike clause., Article VII, section 3, of the1966 service contract contained the following provision:The Company will not, as a condition of employmentrequire the employees to cross any picket line estab-lished on or in front of the premises or at the premisexof any other Company. The individual or concertedrefusal to pass such a picket line shall not constitutegrounds for discipline, discharge, or layoff and is not tobe considered as violating any provision, written or im-plied, which prohibits the Union from striking. [Em-phasis supplied.]The italicized portion above was removed from the servicecontract during the 1969 negotiations and has not appearedin any subsequent contract. A fair reading of that sentencein both the original and amended versions convincingly in-dicates that the word "premises." wherever it is used, refersonly to the premises "of any other Company" and at notime referred to the premises of the Respondent.If the no-strike, no-lockout clause in the service depart-ment contract discussed above were to be considered a1 Again. the rationale advanced along this line has no hearing on therights of1 bakery employees, whose contract contains no specifically recog-nized right not to cross the picket line of another union or a picket lineestablished at the premises of another employer As bakery employees hasea stationary and not an ambulatory place lf dutys reciognizing their right nolto cross a picket line at some location other than the RockIord plant wouldhave no application to their dails routineblanket prohibition on any strikes or lockouts of any kindor character, then reference would have to be made to thejust-quoted provision to ascertain what exceptions, if any,were written into the contract for sympathy strikes or picketline observance during the contract term. However, as con-cluded above, the no-strike, no-lockout provisions are notblanket prohibitions but are only limited prohibitions,whose proscriptions extend as far as the scope of the griev-ance-arbitration machinery but no further. Therefore, thecurrent contract as well as the deleted phrase need be exam-ined only from the standpoint of whether they restrict orqualify an otherwise-existing right which has not beenqualified by some other sections of the service contract.The correctness of the interpretation of this clause as setforth above is borne out by the Respondent's own exhibit,the Union's 1966 proposals. Article VII of the Union's 1966proposal contains two relevant sections. Section 2 containsthe rejected language specifically recognizing the right ofemployees to observe picket lines of other unions when es-tablished at the Respondent's own place of business. Sec-tion 3. the focus of the immediate inquiry, contains thequoted language relating to observing picket lines at thepremises of some other company. The two sections dealwith different subjects. One was excluded from all con-tracts, although. as previously noted, this exclusion cannot,under Keller-Crescentr. be used as an indication that thesubject matter thereof constitutes the subject of an impliedprohibition. The language at issue in section 3. even in itspristine version, related from its inception only to the obser-vation of picket lines at customer locations. Hence. eventhough changes were made in that language in 1969, thechanged language as well as the original language relatedonlv to this one subject, namely picketing at a customerlocation. The deletion of the underlined phrase "or at thepremises" is nothing more than a polishing of contract lan-guage, the removal of' a redundant cluster of words whichadded nothing to the original clause in 1966 and deletesnothing of substance from any subsequent contracts. Heitztestified that he had no idea as to why this phrase wasremoved, has no recollection of the matter being discussedat the 1969 negotiations, and never realized that there was adifference between the news and old language until the firstday of the hearing in this case. I can readily believe thistestimony, but it clarifies nothing in the case.'4Swansontestified that the change was made in 1969 because the Re-spondent had by that time acquired a new bargaining unitand a new contract on its premises, namely the bakeryagreement, so a deletion was made in the service agreementin order to restrict a previously accorded right of service-men to engage in sympathy strikes anywhere and to substi-tute in its place limited permission to refrain from crossingpicket lines only at customer locations. This self-servingand uncorroborated testimony is not only suspect but is14 As part of the bargaining history behind the disputed clause, the Unionplaced into evidence a 1973 letter from the Respondent, in which it recededfrom a presiously announced determination toi discipline five employees whorefused to cross a t!AW picket line at the ('hrysler plant during the 1973automobile strike. This letter acknowledged the right of Respondent's em-pliyees not to cross stranger picket lines at customer locations. However. thisincident and the Respondent's reaction to it have nio bearing on the questionat issue here, namely the right vel non of servicemen (and others) toi refrainfrom crossing picket lines it the Respindenit's own plant614 W-I CANTEEN SERVICE. INC.also irrelevant, because it bears upon changes made in asection of the contract which, from the outset of the parties'bargaining relationship, referred by its terms only to picketline crossing at places other than the Respondent's plant.Another string in the Respondent's bow is an attempt toapply to contract interpretation here a rule of statutory con-struction usually expressed in the Latin motto inclusio uniusest exclusio alterius. According to this argument, since theparties specified in the agreement a right to observe picketlines at customer locations, it should be inferred from theabsence of any provisions relating to Respondent's ownplant that they also agreed that the Union and its membersshould not have the right to observe stranger picket lines atthat location. Whatever may be the merit of this rule whenapplied to statutory interpretation, the Board has expresslydisavowed it as a basis for determining whether a clear andunambiguous waiver of the right to engage in sympathystrikes has been written into a collective-bargaining agree-ment. Keller-Crescenl, supra at 687. Hence, the only effectof placing into the service agreement a provision recogniz-ing the rights of service employees to observe picket lines atcustomer locations is to waive, on behalf of the Employer.any standing which it might otherwise have under the Red-wing Carriers doctrine to assert a business justification fordischarging employees who exercise such a right at cus-tomer locations.Respondent also focuses on a phrase found in the no-strike, no-lockout provision of article XVIII which statesthat the no-strike undertaking shall exist so long as the par-ties "submit to arbitration any differences w hich may arisewhich are not covered by this agreement." According to theRespondent's contention, this phrase established a blanketno-strike no-lockout commitment by the Union, even if theno-strike clause is read to be no broader than the grievanceand arbitration article, because the grievance and arbitra-tion article is not limited merely to contract interpretationdisputes but extends to an; differences which may arise.even though not covered by the contract.The phrase "any differences which may arise" still mustbe construed as meaning that arbitration may be resorted toonly to settle differences which may arise between the par-ties to the agreement. As discussed above. the underlyingdispute which gave rise to the Teamsters picket line is adispute between the Respondent and the Teamsters. not toa dispute between the Respondent and this Union. No arbi-trator selected under the service or bakery contracts couldpossibly resolve the Respondent-Teamsters dispute. sincethe Teamsters are not a party to either agreement. Indeed, aresolution of the underlying dispute which gave rise to theTeamsters picket line would mean the reference of the en-tire continuing strike at Madison to the arbitral process. Itis doubtful that the Respondent would consent to such aprocedure, even if the Teamsters would.The Third Circuit opinion in Suburban Transit, citedabove, and the Seventh Circuit opinion in Keller-Creseent,also cited above, both found in the collective-bargainingagreements in those cases an arbitral issue between the em-ployers and the sympathy strikers. This issue served. intheir judgment. to extend the scope of parallel no-strikeagreements far enough to constitute clear and unambiguouswaivers of sympathy strikes in the absence of an imprima-tur by an arbitrator. Relying on those opinions, the Respon-dent herein argues that the question of whether or not em-ployees in the bakery and service units have in fact waivedtheir right to observe a picket line at the Respondent's ownplace of business is a matter which an arbitrator could re-solve, because it involves the interpretation or applicationof the language of the bakery and service contracts. Sincean arbitrator could determine such a question, Respondentargues, employees are bound to forsake any right to engagein sympathy strikes until an arbitrator has declared this tobe the proper interpretation of the respective agreements.In other words, even if a clear and unambiguous waiver ofthe right to strike has not taken place, employees must stillawait a declaration by an impartial umpire that they havenot waived their statutory rights before exercising them,because the Respondent has come up with an argumentthat these rights may have been waived by contract. Withall due deference to these court decisions, the Board rule isto the contrary and so, in my judgment, is a recent pro-nouncement of the Supreme Court.The answer to this contention by the Respondent may befound in dicta set forth in the Trial Examiner's decision inHearst. It was approved by the Board and has survivederosion in subsequent Board decisions. He stated:If the position of the Respondent must prevail as adefense to this complaint, it cannot be because theUnions should have channeled their desire not to crossthe Guild picket line into the grievance procedure andawaited final arbitration before exercising this statu-tory right. In fact the very assertion that the Unionswere obligated to await arbitration before action is butartful rephrasing of the claim they had surrendered allright to do so. It is a rare picket line indeed that out-lives grievance and arbitration procedures. [Hearst, su-pra, 161 NLRB at 1414.]IThe Supreme Court has recognized the inconsistency be-tween the existence of a clear and unambiguous waiver of astatutory right and a requirement to seek the permission ofan arbitrator before exercising such a right. In a recent casein which the Court refused to allow a District Court to issuea Boy's Market" injunction against sympathy strikers. theSupreme Court stated:[lit is not now disputed, that the strike was not overans dispute between the Union and the employer thatwas even remotely subject to the arbitration provisionsof the contract. The strike at issue was a sympathystrike in support of sister unions negotiating with theemployer; neither its causes nor the issue underlying itwas subject to the settlement procedures provided bythe contract .... The strike had neither the purposenor the effect of denying or evading an obligation toarbitrate or of depriving the employer of its bargain.I BuJlhAo Forge Co. v. United Steelworkers o 'Anierica,428 lU.S. at 407 408.]In the instant case, the Respondent clearly indicated on therecord that it would not go to arbitration on the merits ofthe propriety of the discharges. I have no greater reason tobelieve that it will go to arbitration on the merits becausethe arbitrable question is phrased in terms of' whether theI' B ttostflrArk. lIn Retiz (ctrA I mon,ml. I..Il '"ot 198 U.S 235I 970) DE('ISIONS OF NATIONAL LABOR RELATIONS BOARDemployees herein have waived a statutory right to strikeand are thus liable to discharge.One further observation might be made on this point.The rule which has been repeated in many Board and courtcases is that employees have a right to strike unless it isrelinquished by a clear and unambiguous waiver. As I readthis rule, it means that a waiver of a right to strike containstwo elements-- the relinquishment of a right and an expres-sion of this relinquishment in unmistakable terms. If this isso, then a waiver is insufficient and invalid if it is expressedin unclear or ambiguous contract language. As a substan-tive rule, it should be applied regardless of whether thetribunal examining this right is the Board, a court, or anarbitrator. If' doubt is an element in the determination ofthe question. then it would seem that that doubt shouldalways be resolved in favor of the employees. Otherwise,the often-stated requirement that the waiver he clear andunambiguous -not merely conjectural or arguably a part ofthe contract -has no meaning. In the practical applicationof this question. the requirement for clarity has great im-portance. In determining whether the right to strike hasbeen waived in any given instance, the Board, courts, andarbitrators have at their disposal lengthy evidentiary rec-ords, the research of the parties into the mists of bargaininghistory, the argument of counsel about conflicting infer-ences which can be drawn from the collateral words anddeeds of contesting parties, and the leisure to reflect upon awhole host of cases which can be used as precedent forresolving divergent contract interpretations. The employeeswho were called upon during the early morning hours ofMay 10 to decide whether or not to cross the Teamsterspicket line at Rockfbrd could benefit from none of theseniceties of litigation and had at their disposal none of theseaids to contract interpretation. Yet they had to stake theirjobs on the correctness of their view of the contract lan-guage in question. It would seem that if resort must be hadto various extrinsic aids to determine what a contract provi-sion really means, or if one has to go to an arbitrator to findout what a contract clause really means. the language indispute is of necessity not clear and is by definition ambigu-ous. If this be so. then one of the essential elements of thesubstantive rule on waivers, as outlined in a host of Boardand court cases, is automatically missing.4. The rehiring of Eells and Ambrosia as new employeesand the discharge of othersThe Board held in The Laidrlaw Corporation, 171 NLRB1366 (1968). that economic strikers remain employees andare entitled to reinstatement to their former positions asopenings become available, unless they abandon their jobsby accepting other and substantially equivalent employ-ment. The order in that case was enforced by the SeventhCircuit. 414 F.2d 99 (1969), cert. denied 397 U.S. 920. Thefailure of an employer to reinstate such economic strikers totheir former or substantially equivalent employment whenthey have signified a desire to return to work in positionswhich have not been filled by permanent replacements isconduct inherently destructive of employee rights and is aviolation of Section 8(a)(3) which does not require collat-eral proof of motive or intent, unless a substantial businessjustification is advanced to explain the refusal to reinstate.Discharging an economic striker before he has been re-placed is inconsistent with the protection which the Su-preme Court long held was extended by the Act to eco-nomic strikers. ,.L.R.B. v. Mackay' Radio & Telegraph(Company, 304 U.S. 333 (1938).In this case, Ambrosia was discharged by Swanson onthe second day of the strike, before any replacement hadbeen hired. On the following day., Ambrosia returned to hisjob as a new employee and was dispatched to his old dutiesin the status of a new employee. The Respondent does notoffler a shadow of an excuse for treating Ambrosia as a newemployee rather than as a reinstated employee. ]The same istrue of the treatment accorded Eells 5 days later. The Janu-ary 14, 1977. employee roster in evidence in this case showsthat between the day the strike began May 10 and theday the employees were discharged May 17- only oneperson, M. Yagle, was hired in the service unit, and no newemployees were hired in the bakery unit. We are given nojustification as to why the firing of these employees beforetheir replacements were hired serves any business justifica-tion. It is clear that such treatment of returning strikers bythe Respondent and the treatment of other strikers on May17 were inherently destructive of their right to engage in aneconomic strike in support of persons employed by the Re-spondent in the Madison bargaining unit. Accordingly, thisaction b, the Respondent iolated Section 8(a)( I) and (3) ofthe Act.',Upon the foregoing findings of fact and upon the entirerecord herein considered as a whole. I make the following:CON(I i. SI)NS ()I [.ANVI. W-I Canteen Service, Inc.. is now and at all timesmaterial herein has been an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. Retail Clerks Union Local 1354. affiliated with the Re-tail Clerks International Association. AFI. CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By discharging Andrew J. Rotolo, Alan Harring, JuneMullins, Buddy D. Mullins, Lohn Webster, James M.Mitchell, John Eells. William Ambrosia, Florence Janke.Paul Zuroske, Joseph Shepard, and Orville Gallagher IIbecause they engaged in a sympathy strike in support ofRespondent's employees employed in another bargainingunit, the Respondent herein violated Section 8(a)( 1) and (3)of the Act.4. By the acts and conduct set forth above in Conclusionof Law 3 and by coercively interrogating Lisa Erickson con-cerning her union affiliations and activities, the Respondentherein violated Section 8(a)( ) of the Act.5. The aforesaid unfair labor practices have a close, inti-mate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.liin RF.Ml)¥Having found that the Respondent herein has engaged incertain unfair labor practices, I will recommend that it be*' Swanson testified that in his mind these employees had all been dis-charged 5 days earlier, on May 12, when they had failed to report to workfor 3 consecutive days in violation ol a company rule to this effect.616 W-I ('ANTEEN SERVICE. INCordered to cease and desist therefrom and to take otheraction designed to effectuate the purposes and policies ofthe Act. As the unfair labor practices found herein includediscriminatory discharges, they go to the heart of the Act,so I will recommend the adoption of a so-called broad8(a)( 1order designed to suppress any and all violations ofthat Section. J. C. Penney Co.. Inc. (Store =1814). 172NLRB 1279, In. I (1968); 4Adam & Eve Cosmetics, Inc.. 218NLRB 1317 (1975). The recommended order will also pro-vide that the Respondent herein be required to offer to thediscriminatees named in the amended complaint reinstate-ment to their former, or substantially equivalent, employ-ment and to make them whole for any loss of earnings.including fringe benefits, which they have suffered by rea-son of the unlawful discrimination practiced against them,in accordance with the Woolw/orth formula," with interestthereon computed at the rate of 6 percent per annum.l'Upon the basis of the loregoing findings of tact and con-clusions of law. and the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act. I make thefollowing recommended:ORDERI9The Respondent, WV-I Canteen Service, Inc., Rockford,Illinois, its officers, agents, successors. and assigns, shall:I. C('ease and desist from:(a) Interrogating employees concerning their union ac-tivities and membership.(b) Discouraging membership in, or activities on behalfof, Retail Clerks Union Local 1354. affiliated with RetailClerks International Association, AFL ('10, or an' other7 F W Woolsornh (ornpans, 90 NI.RB 289 (1950)."* The General Counsel asks that interest be computed at 9 percent perannum rather than at the rate established in Isis Plumhing & Heating (o.,138 NLRB 716 11962). As the Board has not determined Ito make an adjust-ment in the pnme rate for discharges, neither 'sill I'1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereco shall he deemedwaived fior all purposes.labor organization, by discharging or otherwise discriminat-ing against employees in their hire or tenure.(c) In any other manner interfering with, restraining. orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2. Take the following affirmative actions designed to elflectuate the purposes and policies of the Act:(a) Offer to Andrew J. Rotolo. Alan Harring, June Mul-lins. Buddy D). Mullins, I ohn Webster, James M. Mitchell.John Eells. William Ambrosia, Florence Janke, Paul Zu-roske, Joseph Shepard. and Orville Gallagher 11 full andimmediate reinstatement to their firmer positions or, in theevent that their former positions no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity, discharging if necessary other employees who have beenhired to take their places, and make them whole for anyloss of pay or other benefits suffered by them by reason ofthe discrimination which has been practiced against themin the manner described above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents foir examination and copying. all payrolland other records necessary to analyze the amount of hback-pay due under the terms of this Order.(c) Post at the Respondent's places of business in Rock-ford. Illinois, and Madison, Wisconsin, copies of the at-tached notice marked "Appendix."20Copies of said notice.on forms provided by the Officer-in-Charge for Subregion38. after being duly signed by a representative of the Re-spondent, shall be posted immediately upon receipt thereofand shall he maintained by it for 60 consecutive days there-after, in conspicuous places. including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced. or covered by any other material.(d) Notify the Officer-in-Charge for Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2' In the event that this Order is enforced by ajudgment of a United States(ourt of Appeals, the words in the notice reading "Posted by Order of theNational l.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the Ulnited States C(ourt of Appeals Enforcing an Order of the NationalLabor Relations Board'"617